DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the tilt angle" in line 6 and line 7.  There is insufficient antecedent basis for this limitation in the claim. The claim fails to properly introduce “a tilt angle”. The Examiner has interpreted the limitation as “a tilt angle”. 
Regarding claim 5, the limitations “the processing circuitry sets the tilt angle to a first value if an angle of the placement surface with respect to the horizontal plane makes a first angle” and “sets the tilt angle to a second value greater than the first value if an angle of the placement surface with respect to the horizontal plane makes a second angle which is larger than the first angle” render the claim indefinite. As currently written, the claim fails particularly point 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kashiwagi (U.S. 2008/0080668).
Regarding claim 1:
Kashiwagi discloses a mammography apparatus comprising: 
a breast placement stage (Fig. 1, 36) on which a breast is placed ([0041], compression of a breast against image capturing base);
 a compression plate (Fig. 1, 38) that compresses the breast placed on the breast placement stage ([0041], compression of a breast against image capturing base); 
a supporting arm (Fig. 1, 30) that supports the breast placement stage (Fig. 1, 36) in such a manner that the stage can be tilted ([0043], angular movement of imaging base); and 
processing circuitry ([0069], timing control unit having a compression plate turning motor) that controls driving of the compression plate in such a manner that the breast placed on the breast placement stage tilted ([0069], compression plate tilting by turning motor) by the 
Regarding claim 3, as best understood:
Kashiwagi discloses the mammography apparatus according to claim 1, comprising:
 a pressure sensor ([0068] and [0070], pressure sensors) that detects a pressure applied on the breast ([0068] and [0070], pressure sensors that detect the pressure applied);
 wherein the processing circuitry controls driving of the compression plate so that a tilt angle of the compression plate ([0071], compression plate tilted) coincides with a tilt angle of the breast placement stage ([0071], the tilt of the capturing base) when the pressure detected by the pressure sensor indicates a predetermine value ([0071], compression plate tilted to match the tilt of the capturing base based on the pressure detected).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi (U.S. 2008/0080668) in view of Arai (U.S. 2016/0206229).
Regarding claim 2:
Kashiwagi discloses the mammography apparatus according to claim 1.
However, Kashiwagi fails to disclose wherein the processing circuitry controls driving of the compression plate in such a manner that the breast is compressed in a state where a tilt angle of the compression plate is greater than that of the breast placement stage, and a distance 
Arai teaches wherein the processing circuitry controls driving (Fig. 4, 18, and 46) of the compression plate in such a manner that the breast is compressed in a state where a tilt angle of the compression plate is greater than that of the breast placement stage ([0154], compression plate tilted; Fig. 11, plate 44 is tilted greater than the capturing table 36), and a distance between the compression plate and the breast placement stage is shorter in a lower portion of the compression plate than in an upper portion (Fig. 11, distance between the right side of plate 44 and the table 36 is shorter than the distance between the left side of the plate and the table).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Kashiwagi and the tilt control of the compression plate of Arai in order to decrease measurement errors to allow better positioning of the compression plate (Arai; [0005]-[0006]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 4:
Kashiwagi discloses the mammography apparatus according to claim 1.
However, Kashiwagi fails to disclose wherein the processing circuitry determines a tilt angle of the compression plate in accordance with a tilt angle of the breast placement stage.
Arai teaches wherein the processing circuitry determines a tilt angle of the compression plate in accordance with a tilt angle of the breast placement stage ([0082], [0161], [0168], and [0185], tilt angle of the compression plate detected based on capturing table).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Kashiwagi and the tilt control of the compression plate of 
Regarding claim 5, as best understood:
The combination of Kashiwagi and Arai discloses the mammography apparatus according to claim 4, 
wherein the breast placement stage (Kashiwagi; Fig. 4, 36) comprises a placement surface (Kashiwagi; Fig. 4, 36) on which a breast (Kashiwagi; Fig. 4, 44) is placed (Kashiwagi; Fig. 4, breast 44 places on base 36),
 the processing circuitry sets the tilt angle to a first value when an angle of the placement surface with respect to the horizontal plane makes a first angle (Kashiwagi; [0066]-[0068], compression plate is tilted based on the tilt of the capturing base) and sets the tilt angle to a second value greater than the first value (Kashiwagi; Fig.8, compression plate tilted) when an angle of the placement surface with respect to the horizontal plane makes a second angle which is larger than the first angle (Kashiwagi; [0069]-[0071], the compression plate is tiled based on the incline of the capturing base).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eldered (U.S. 2008/0181361)- movement of a compression plate for a mammography apparatus.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884       

/DANI FOX/Primary Examiner, Art Unit 2884